              Case 20-11218-MFW   Doc 3599-9       Filed 04/03/21   Page 1 of 16




                                       Exhibit I

                              Rights Offering Procedures




AMERICAS 107036903
               Case 20-11218-MFW               Doc 3599-9        Filed 04/03/21        Page 2 of 16




                                    HERTZ GLOBAL HOLDINGS, INC.

                                   RIGHTS OFFERING PROCEDURES

Each Rights Offering Share is being distributed and issued by the Debtor without
registration under the Securities Act of 1933, as amended (the “Securities Act”), in
reliance upon the exemption provided by Section 4(a)(2) of the Securities Act and/or
Regulation D thereunder.1

None of the Subscription Rights or Rights Offering Shares issuable upon exercise of
such rights distributed pursuant to these Rights Offering Procedures have been or will
be registered under the Securities Act, nor any state or local law requiring registration
for offer and sale of a security. Any Eligible Unsecured Funded Debt Holder that
subscribes for Rights Offering Shares will be subject to restrictions under the Securities
Act on its ability to resell those securities. Resale restrictions are discussed in further
detail in the Disclosure Statement and Subscribers are advised to carefully review the
information contained therein.

No Subscription Rights may be sold, transferred, assigned, pledged, hypothecated,
participated, donated or otherwise encumbered or disposed of, directly or indirectly
(including through derivatives, options, swaps, forward sales or other transactions in
which any person receives the right to own or acquire any current or future interest in
the Subscription Rights, the Rights Offering Shares, the Allowed Unsecured Funded
Debt Claims and any related claims), except in connection with a transfer by a Holder
of Allowed Unsecured Funded Debt Claims of such underlying Claims.

None of the Rights Offering Shares have been registered under the Securities Act, nor
any State or local law requiring registration for offer or sale of a security, and no Rights
Offering Shares may be sold or transferred except pursuant to an effective registration
statement or exemption from registration under the Securities Act.

Participation in the Rights Offering is limited to Eligible Unsecured Funded Debt
Holders. The Rights Offering Shares are available only to Eligible Unsecured Funded
Debt Holders and any invitation, offer or agreement to subscribe or purchase will be
entered into only with Eligible Unsecured Funded Debt Holders. No offer or invitation
to subscribe or purchase is being made to any person who is not an Eligible Unsecured
Funded Debt Holder and no such person should act or rely on any offer or invitation to
subscribe or purchase Rights Offering Shares contained in this document.

The Rights Offering is being conducted in good faith and in compliance with the
Bankruptcy Code. In accordance with Section 1125(e) of the Bankruptcy Code, a debtor
or any of its agents that participate, in good faith and in compliance with the applicable
provisions of the Bankruptcy Code, in the offer, issuance, sale, or purchase of a security
offered or sold under the plan of the debtor, of an affiliate participating in a joint plan
with the debtor, or of a newly organized successor to the debtor under the plan, is not
1
    These Rights Offering Procedures remain subject to continuing securities law review.
          Case 20-11218-MFW         Doc 3599-9     Filed 04/03/21    Page 3 of 16




liable, on account of such participation, for violation of any applicable law, rule, or
regulation governing the offer, issuance, sale or purchase of securities.

The Subscription Form and all other required documentation to participate in the
Rights Offering must be completed and timely submitted along with arrangement of
payment of the Aggregate Purchase Price for such Subscription Rights, which must be
actually and timely received by the Subscription Agent in no event later than the
Subscription Expiration Deadline, in accordance all terms and conditions set forth in
the Rights Offering Procedures, the Subscription Form, and the Subscription
Agreement, as applicable. All questions concerning the timeliness, validity, form, and
eligibility of any exercise, or purported exercise of Subscription Rights, shall be
determined by the Debtors in consultation with the Requisite Commitment Parties. Any
Rights Offering submissions that do not properly comply with the requirements set forth
in the Rights Offering Procedures, the Subscription Form, and the Subscription
Agreement, will be deemed not to have been received or accepted until all such defects
and irregularities have been waived in writing by the Debtors (after consulting with the
Requisite Commitment Parties) or timely cured. Unless waived by the Debtors in
writing, any defects or irregularities must be cured by the Subscription Expiration
Deadline in order to participate in the Rights Offering. The Debtors may in the exercise
of their sole discretion provide notice to Subscribers of defects or irregularities in
connection with the submission of such Subscription Forms; provided, that neither the
Debtors nor the Requisite Commitment Parties, nor the Reorganized Debtors nor any
of their respective employees, Affiliates, or professionals shall incur any liability for
giving, or failing to give, such notification and such opportunity to cure. For the
avoidance of doubt, the submission of an inaccurate, incomplete, untimely, or otherwise
defective Subscription Form or the failure to remit timely and full payment of the
Aggregate Purchase Price to the Subscription Agent may result in the irrevocable
relinquishment and waiver of a Subscriber’s purported right, if any, to participate in
the Rights Offering.




                                              2
             Case 20-11218-MFW             Doc 3599-9         Filed 04/03/21       Page 4 of 16




Eligible Unsecured Funded Debt Holders2 should note the following dates and times relating
to the Rights Offering:

    Date                            Calendar Date              Event
    Record Date (only for           [June 3], 2021             The date fixed by these Rights Offering
    Holders of ALOC Facility                                   Procedures for the determination of the
    Claims) ……..……...……                                        Subscription Rights of eligible Holders
                                                               of ALOC Facility Claims (the “Record
                                                               Date”).

    ATOP Date (only for             5:00 p.m. New York The date fixed by these Rights Offering
    Holders of Unsecured            City Time on [June Procedures for the determination of the
    Notes Claims) …..………            4, 2021]           Subscription Rights of the eligible
                                                       Holders of Unsecured Notes Claims as
                                                       of the Subscription Expiration Deadline
                                                       (the “ATOP Date”).

    Subscription                    [April 30], 2021           Commencement of the Rights Offering.
    Commencement Date…...

    Subscription Expiration         5:00 p.m. New York The deadline for Eligible Unsecured
    Deadline ……………...….             City Time on [June Funded Debt Holders to subscribe for
                                    4], 2021           Rights Offering Shares. To exercise
                                                       Subscription Rights, Eligible Unsecured
                                                       Funded Debt Holders must: (i) complete
                                                       and submit the subscription exercise
                                                       form (the “Subscription Form”) along
                                                       with all exhibits and annexes thereto
                                                       (with accompanying IRS Form W-9 or
                                                       appropriate IRS Form W-8, as
                                                       applicable); and execute and submit the
                                                       subscription        agreement        (the
                                                       “Subscription Agreement”); and (ii)
                                                       timely execute (or arrange for its
                                                       Subscription Nominee to timely
                                                       execute) a wire transfer of the Aggregate
                                                       Purchase Price for the subscribed-for
                                                       Rights Offering Shares, each and all of
                                                       which must be received by Prime Clerk
                                                       LLC in its capacity as subscription agent
                                                       for the Debtors (the “Subscription
                                                       Agent”) by the Subscription Expiration
                                                       Deadline. Parties must also have their
2
 As set forth in the Plan, “Unsecured Funded Debt Claims”: means (i) the Unsecured Notes Claims and (ii) the ALOC
Facility Claims.”


                                                       3
            Case 20-11218-MFW              Doc 3599-9         Filed 04/03/21       Page 5 of 16




                                                               Unsecured Notes tendered/blocked prior
                                                               to the Subscription Expiration Deadline
                                                               in accordance with the ATOP
                                                               procedures of The Depository Trust
                                                               Company (“DTC”). Notwithstanding
                                                               anything to the contrary herein, funding
                                                               of the Aggregate Purchase Price by
                                                               Equity Commitment Parties shall be
                                                               governed by the Equity Purchase and
                                                               Commitment Agreement, dated as of
                                                               [●], 2021 by and among Hertz Parent
                                                               and the Plan Sponsors party thereto, as
                                                               the same may be amended, modified, or
                                                               amended and restated from time to time
                                                               in accordance with its terms (the
                                                               “EPCA”).

                                                               Eligible Unsecured Funded Debt
                                                               Holders    who     are   not    Equity
                                                               Commitment Parties must deliver the
                                                               Aggregate Purchase Price by the
                                                               Subscription Expiration Deadline.

                                                               Eligible Unsecured Funded Debt
                                                               Holders who are Equity Commitment
                                                               Parties must deliver the Aggregate
                                                               Purchase Price by the deadline specified
                                                               in the EPCA (the “Escrow Account
                                                               Funding Date”).

Capitalized terms used and not defined herein shall have the meaning assigned to them in
the Plan (as defined below).3




3
  To the extent the order approving the Debtors’ Motion for Entry of an Order (I) Approving Rights Offering
Procedures and Related Materials, (II) Authorizing Debtors to Conduct Rights Offering in Connection with Debtors'
Plan of Reorganization, and (III) Granting Related Relief) (the “Order”) conflicts with these Rights Offering
Procedures, the Order shall govern.


                                                       4
           Case 20-11218-MFW          Doc 3599-9      Filed 04/03/21     Page 6 of 16




To Eligible Unsecured Funded Debt Holders:

       On [April 3, 2021], the Debtors filed the Second Amended Joint Chapter 11 Plan of
Reorganization of The Hertz Corporation and its Debtor Affiliates (as may be altered, amended,
modified or supplemented from time to time in accordance with the terms thereof, the “Plan”),
and the Disclosure Statement for [Second] Amended Joint Chapter 11 Plan of Reorganization of
The Hertz Corporation and its Debtor Affiliates (as such may be altered, amended, modified or
supplemented from time to time in accordance with the terms thereof, the “Disclosure
Statement”) with the United States Bankruptcy Court for the District of Delaware (the
“Bankruptcy Court”). Pursuant to the Plan, each Holder of an Allowed Unsecured Funded Debt
Claim will receive Subscription Rights and may, subject to the eligibility requirements set forth
in these Rights Offering Procedures, and the Plan, subscribe for its pro rata share of the
Reorganized Hertz Parent/Corp. Interests being offered in the Rights Offering (the “Rights
Offering Shares”), provided that it (i) timely and properly executes and delivers its Subscription
Form (with accompanying IRS Form W-9 or appropriate IRS Form W-8, as applicable) and an
executed Subscription Agreement, to the Subscription Agent in advance of the Subscription
Expiration Deadline and (ii) pays the Aggregate Purchase Price as set forth in the paragraph
below.

         No Eligible Unsecured Funded Debt Holder shall be entitled to participate in the Rights
Offering unless the Aggregate Purchase Price for the Rights Offering Shares it subscribes for is
received by the Subscription Agent (i) in the case of an Eligible Unsecured Funded Debt Holder
that is not a Equity Commitment Party, by the Subscription Expiration Deadline, and (ii) in the
case of an Eligible Unsecured Funded Debt Holder that is an Equity Commitment Party, by the
Escrow Account Funding Date. No interest is payable on any advanced funding of the Aggregate
Purchase Price. If the Rights Offering is terminated for any reason, your Aggregate Purchase
Price will be returned to you promptly. No interest will be paid on any returned Aggregate
Purchase Price.

        As part of the exercise process, following exercise of Subscription Rights, the
Unsecured Notes which are held through DTC and the other relevant depositories will be
frozen from trading, as described below. All beneficial holders of Unsecured Notes that are not
registered holders must complete (or coordinate with each of their Subscription Nominees, as
applicable, to arrange for the timely completion and submission of) the Beneficial Holder
Subscription Form, which is attached to the Subscription Form as Annex B. Such beneficial
holders should permit sufficient time to allow each Subscription Nominee, as applicable, to process
and deliver the underlying Unsecured Notes through DTC Automated Tender Offer Program
(“ATOP”) and complete and submit all the information required by the Beneficial Holder
Subscription Form to the Subscription Agent by the Subscription Expiration Deadline. By giving
the instruction to its Subscription Nominee to submit the underlying Unsecured Notes through
ATOP, the Holder is (i) authorizing its Subscription Nominee to exercise all Subscription Rights
associated with the amount of Unsecured Notes as to which the instruction pertains; and (ii)
certifying that it understands that, once submitted, the underlying Unsecured Notes will be frozen
from trading until the Effective Date, at which point (a) the underlying Unsecured Notes will be
cancelled pursuant to the Plan; and (b) the Holder will additionally receive any related Rights
Offering Shares. The amount of time necessary for a Nominee to process and deliver the applicable


                                                5
            Case 20-11218-MFW          Doc 3599-9       Filed 04/03/21      Page 7 of 16




Unsecured Notes through ATOP may vary. Beneficial holders of Unsecured Notes are urged to
consult with their Subscription Nominees to ensure the timely submission of their Beneficial
Holder Subscription Form to the Subscription Agent by the Subscription Expiration Deadline.
Failure to submit (or arrange for each Subscription Nominee, as applicable, to submit) such
Beneficial Holder Subscription Form (or other instructions required by the Nominee) on a timely
basis will result in such Holder being deemed to have irrevocably relinquished and waived their
Subscription Rights. None of the Company, the Solicitation Agent, or any of the Equity
Commitment Parties will have any liability for any such failure.

        No Eligible Unsecured Funded Debt Holder (except an Equity Commitment Party)
shall be entitled to participate in the Rights Offering unless the Aggregate Purchase Price
for the Rights Offering Shares it subscribes for is received by the Solicitation Agent by the
Subscription Expiration Deadline. For all Eligible Holders (except an Equity Commitment
Party), payment of the Aggregate Purchase Price must be made at or before the time the Beneficial
Holder Subscription Form is submitted, but in no event later than the Subscription Expiration
Deadline.

        Equity Commitment Parties are party to the EPCA, have already been designated as
Eligible Unsecured Funded Debt Holders, and are known to the Debtors. The rights and
obligations of the Equity Commitment Parties in the Rights Offering shall be governed by the
EPCA to the extent the rights or obligations set forth therein differ from the rights and obligations
set forth in these Rights Offering Procedures or any Subscription Form. For the avoidance of
doubt, the Equity Commitment Parties shall only be required to submit a Subscription Form to
the extent they are Holders of Unsecured Notes Claims or ALOC Facility Claims and seek to
exercise Subscription Rights in that capacity.

       In order to participate in the Rights Offering, you must complete all the steps outlined
below. If all of the steps outlined below are not completed by the Subscription Expiration
Deadline or the Escrow Account Funding Date, as applicable, you shall be deemed to have
forever and irrevocably relinquished and waived your right to participate in the Rights
Offering.

       1.      Rights Offering

        Eligible Unsecured Funded Debt Holders have the right, but not the obligation, to
participate in the Rights Offering. Eligible Unsecured Funded Debt Holders shall be eligible to
receive Subscription Rights to subscribe for their pro rata portion of the applicable Rights Offering
Shares.

       Only a Holder of an ALOC Facility Claim as of the Record Date or an Unsecured Note
Claim as of the ATOP Date who is also either an “accredited investor” within the meaning of Rule
501 of the Securities Act (“Accredited Investor”) or a “qualified institutional buyer” within the
meaning of Rule 144A of the Securities Act (“Qualified Institutional Buyer”) and who timely
and properly submits all documentation and required payments to the Subscription Agent in
accordance with the procedures set forth herein may be deemed eligible to participate in the Rights
Offering (an “Eligible Unsecured Funded Debt Holder”). Each Eligible Unsecured Funded Debt


                                                  6
            Case 20-11218-MFW         Doc 3599-9      Filed 04/03/21     Page 8 of 16




Holder must provide to the Subscription Agent, the Equity Commitment Parties and the Company
any information and certifications reasonably requested of any of them as to its status as an
Accredited Investor or Qualified Institutional Buyer.

        Subject to the terms and conditions set forth in the Plan, these Rights Offering Procedures
and the Subscription Agreement, each Eligible Unsecured Funded Debt Holder is entitled to
subscribe for up to one Rights Offering Share per $[●] of Allowed Unsecured Funded Debt Claims,
at a purchase price of $[●] per share (the “Rights Offering Share Price”).

        [Any holder of an Allowed Unsecured Funded Debt Claim that is not an Accredited
Investor or Qualified Institutional Buyer (a “Non-Eligible Participant”) will be eligible to receive
a distribution (the “Non-Eligible Participant Distribution”) upon settlement of the Rights
Offering. In order to obtain such Non-Eligible Participant Distributions, such Non-Eligible
Participants must timely tender their Unsecured Notes on ATOP and select the appropriate
designations on DTC as specified in the Plan. To the extent Non-Eligible Participants fail to
do so in accordance with the terms and conditions set forth in the Plan and these Rights
Offering Procedures, the Non-Eligible Participants Distribution right will be irrevocably
relinquished and waived.]

       There will be no over-subscription privilege in the Rights Offering. Any Rights Offering
Shares that are unsubscribed by the Eligible Unsecured Funded Debt Holders entitled thereto will
not be offered to other Eligible Unsecured Funded Debt Holders, but will be purchased by the
applicable Equity Commitment Parties in accordance with the EPCA. Subject to the terms and
conditions of the EPCA, each Equity Commitment Party has agreed to (i) purchase (on a several
and not joint basis) their share of the Rights Offering Shares that are not purchased by Eligible
Unsecured Funded Debt Holders that are not Equity Commitment Parties in the Rights Offering
(the “Unsubscribed Shares”) and (ii) exercise (on a several and not joint basis) all Subscription
Rights that are issued to it (or such Related Purchaser) pursuant to the Rights Offering, and duly
purchase all Rights Offering Shares issuable to it pursuant to such exercise in accordance with the
EPCA, the Rights Offering Procedures, and the Plan.

       Any Eligible Unsecured Funded Debt Holder that subscribes for Rights Offering
Shares will be subject to restrictions under the Securities Act on its ability to resell those
securities. Resale restrictions are discussed in more detail in Article VI of the Disclosure
Statement, entitled “Transfer Restrictions and Consequences Under Federal Securities
Law.”

     SUBJECT TO THE TERMS AND CONDITIONS OF THE RIGHTS OFFERING
PROCEDURES AND THE EPCA IN THE CASE OF ANY EQUITY COMMITMENT
PARTY, ALL SUBSCRIPTIONS SET FORTH IN SUBSCRIPTION FORM(S) ARE
IRREVOCABLE.

       2.      Subscription Period

        The Rights Offering will commence on the Subscription Commencement Date and will
expire at the Subscription Expiration Deadline (the “Subscription Period”).


                                                 7
            Case 20-11218-MFW         Doc 3599-9     Filed 04/03/21     Page 9 of 16




       Each Eligible Unsecured Funded Debt Holder intending to purchase Rights Offering
Shares in the Rights Offering must affirmatively elect to exercise its Subscription Rights in the
manner set forth in the Subscription Form by the Subscription Expiration Deadline.

        Any exercise of Subscription Rights after the Subscription Expiration Deadline will not be
allowed and any purported exercise received by the Subscription Agent after the Subscription
Expiration Deadline, regardless of when the documents or payment relating to such exercise were
sent, will not be honored.

     The Subscription Expiration Deadline may be extended with the consent of the Requisite
Commitment Parties, or as required by law.

       3.      Distribution of the Rights Offering Materials

       On the Subscription Commencement Date, the Subscription Agent shall distribute, or
cause to be distributed, the Rights Offering Procedures, the Subscription Form, and the
Subscription Agreement (collectively, the “Rights Offering Materials”), to all Unsecured
Funded Debt Holders in the ordinary course of distribution, including through DTC, and to each
bank, broker, or other nominee (each, a “Subscription Nominee”) for any applicable Unsecured
Funded Debt Holder identified to the Subscription Agent in advance of the Subscription
Commencement Date. Eligible Unsecured Funded Debt Holders must instruct their Subscription
Nominee, as applicable, to tender/block their positions in the DTC or relevant depository. The
Subscription Agent shall use such information only for purposes consistent with the Rights
Offering Procedures and any order of the Bankruptcy Court.

         Copies of the Rights Offering Materials may also be obtained by contacting the
Subscription      Agent     or    visiting the   Debtors’  restructuring  website    at
http://restructuring.primeclerk.com/hertz.

       4.      Delivery of Subscription Agreement

        Subject to the terms and conditions set forth in the Plan, these Rights Offering
Procedures and the Subscription Agreement, each Eligible Unsecured Funded Debt Holder may
exercise all or any portion of such Eligible Unsecured Funded Debt Holder’s Subscription
Rights.

        In order to facilitate the exercise of the Subscription Rights, beginning on the
Subscription Commencement Date, the Subscription Agent shall distribute, or cause to be
distributed, a Subscription Agreement to each Holder of an Allowed Unsecured Funded Debt
Claim in the ordinary course of distribution, including through DTC, and to each bank, broker,
or other nominee for any applicable Holder of an Allowed Unsecured Funded Debt Claim,
together with appropriate instructions for the proper completion, due execution, and timely
delivery of the executed Subscription Agreement, and the payment of the Aggregate Purchase
Price for its Rights Offering Shares. Noteholders will also need to instruct their Subscription
Nominee to tender/block their positions in the relevant depository.


                                                8
            Case 20-11218-MFW        Doc 3599-9      Filed 04/03/21     Page 10 of 16




       5.      Exercise of Subscription Rights

      (a)    In order to validly exercise its Subscription Rights, each Eligible Unsecured
Funded Debt Holder that is not an Equity Commitment Party must:

      i.    return a duly executed Subscription Agreement along with a duly completed and
            executed Subscription Form (with accompanying IRS Form W-9 or appropriate IRS
            Form W-8, as applicable, together with applicable annexes and exhibits) to the
            Subscription Agent, so that such documents are actually received by the Subscription
            Agent by the Subscription Expiration Deadline and tender/block their positions at the
            relevant depository;

     ii.    at the same time it returns its Subscription Agreement and Subscription Form to the
            Subscription Agent, but in no event later than the Subscription Expiration Deadline,
            pay the Aggregate Purchase Price to the Subscription Agent by wire transfer ONLY of
            immediately available funds in accordance with the instructions included in Item 4 of
            the Subscription Form; and

    iii.    timely provide any information and certifications reasonably requested by the
            Subscription Agent, the Equity Commitment Parties and the Company as to its status
            as an Accredited Investor or Qualified Institutional Buyer.

       (b) In order to validly exercise its Subscription Rights, each Eligible Unsecured Funded
Debt Holder that is an Equity Commitment Party must:

       i.    return a duly executed Subscription Agreement, along with a duly completed and
             executed Subscription Form (with accompanying IRS Form W-9 or appropriate IRS
             Form W-8, as applicable, together with applicable annexes and exhibits) to the
             Subscription Agent, so that such documents are actually received by the Subscription
             Agent by the Subscription Expiration Deadline and tender/block their positions at the
             relevant depository; and

      ii.    no later than the Escrow Account Funding Date, pay the Aggregate Purchase Price to
             the Subscription Agent by wire transfer ONLY of immediately available funds in
             accordance with the instructions included in Item 4 of the Subscription Form.

       All Equity Commitment Parties must pay their applicable funding amount directly to the
funding account or as otherwise permitted or directed by the EPCA.

       All Eligible Unsecured Funded Debt Holders must deliver their completed
Subscription Form (with accompanying IRS Form W-9 or appropriate IRS Form W-8, as
applicable, together with applicable annexes and exhibits), completed Subscription
Agreement, and payment of the Aggregate Purchase Price payable for the Rights Offering
Shares elected to be purchased by such Eligible Unsecured Funded Debt Holder (with respect
to the Eligible Unsecured Funded Debt Holders that are not Equity Commitment Parties)


                                                9
            Case 20-11218-MFW        Doc 3599-9      Filed 04/03/21     Page 11 of 16




directly to the Subscription Agent on or before the Subscription Expiration Deadline. In all
cases, Eligible Unsecured Funded Debt Holders that are Equity Commitment Parties must deliver
their payment of the Aggregate Purchase Price payable for the Rights Offering Shares elected to
be purchased by such Equity Commitment Party directly to the Subscription Agent no later than
the time specified in the EPCA.

       Any overpayment in connection with such election will be returned, without interest, to
such Eligible Unsecured Funded Debt Holder as soon as reasonably practicable. Any refund of
overpayments that is less than $10.00 shall be paid to the Debtor.

       In the event that the funds received by the Subscription Agent from any Eligible Unsecured
Funded Debt Holder do not correspond to the Aggregate Purchase Price payable for the Rights
Offering Shares elected to be purchased by such Eligible Unsecured Funded Debt Holder, the
number of the Rights Offering Shares deemed to be purchased by such Eligible Unsecured Funded
Debt Holder will be the lesser of (a) the number of the Rights Offering Shares elected to be
purchased by such Eligible Unsecured Funded Debt Holder and (b) a number of the Rights
Offering Shares determined by dividing the amount of the funds received by the Rights Offering
Share Price.

        The cash paid to the Subscription Agent in accordance with these Rights Offering
Procedures will be deposited and held by the Subscription Agent in a segregated escrow account
designed in escrow agreements mutually satisfactory to the Requisite Commitment Parties and the
Debtors until administered in connection with the settlement of the Rights Offering on the
Effective Date. The Subscription Agent may not use such cash for any other purpose prior to the
Effective Date and may not encumber or permit such cash to be encumbered with any lien or
similar encumbrance. The cash held by the Subscription Agent hereunder shall not be deemed part
of the Debtors’ bankruptcy estates and, for the avoidance of doubt, will be non-interest bearing.

       6.      Transfer Restriction; Revocation

       The Subscription Rights are not detachable from the Allowed Unsecured Funded Debt
Claims. If any Subscription Rights are transferred by an Eligible Unsecured Funded Debt Holder,
except in connection with a transfer by a Holder of Allowed Unsecured Funded Debt Claims of
such underlying Claims, such Subscription Rights will be cancelled and neither such Eligible
Unsecured Funded Debt Holder nor the purported transferee will receive any Rights Offering
Shares otherwise purchasable on account of such transferred Subscription Rights.

        Once an Eligible Unsecured Funded Debt Holder has properly exercised its Subscription
Rights, subject to the terms and conditions of the Subscription Agreement and the EPCA in the
case of any Equity Commitment Party, such exercise will be irrevocable.

       7.      Return of Payment

        If the Rights Offering is not consummated or otherwise terminated prior to the Effective
Date, any cash paid to the Subscription Agent will be returned, without interest, to the applicable
Eligible Unsecured Funded Debt Holder as soon as reasonably practicable. Unless the Effective


                                                10
            Case 20-11218-MFW         Doc 3599-9      Filed 04/03/21     Page 12 of 16




Date has occurred, the Rights Offerings will be deemed automatically terminated without any
action of any party upon the earlier of (i) withdrawal of the Plan, (ii) termination of the Plan
Support Agreement in accordance with its terms, (iii) termination of the EPCA in accordance with
its terms and (iv) the Outside Date (as defined in the EPCA) (as such date may be extended
pursuant to the terms of the EPCA).

       8.      Settlement of the Rights Offering and Distribution of the Rights Offering
               Shares

        The settlement of the Rights Offering is conditioned on confirmation of the Plan by the
Bankruptcy Court, compliance by the Debtors with these Rights Offering Procedures, and the
simultaneous occurrence of the Effective Date. The Debtors intend that the Rights Offering Shares
will be issued to the Eligible Unsecured Funded Debt Holders and/or to any Affiliates (as defined
in the Subscription Agreement) that the Eligible Unsecured Funded Debt Holders so designate in
the Subscription Form in book-entry form, and that DTC, or its nominee, will be the holder of
record of such Rights Offering Shares for any Rights Offering Shares exercised through a
Subscription Nominee or those registered holders who wish to hold their Rights Offering Shares
at a Subscription Nominee (as designated on the Subscription Form). To the extent DTC is
unwilling or unable to make the Rights Offering Shares eligible on the DTC system, the Rights
Offering Shares will be issued directly to the Eligible Holders on the books and records of the
transfer agent.

       9.      Fractional Shares

       No fractional rights or Rights Offering Shares will be issued in the Rights Offering. All
share allocations (including each Eligible Unsecured Funded Debt Holder’s Rights Offering
Shares) will be calculated and rounded down to the nearest whole share.

       10.     Validity of Exercise of Subscription Rights

        All questions concerning the timeliness, viability, form, and eligibility of any exercise of
Subscription Rights shall be determined by the Debtors in consultation with the Requisite
Commitment Parties and, if necessary, subject to a final and binding determination by the
Bankruptcy Court. The Debtors will not deem received nor otherwise accept Subscription Forms
that are incomplete, inaccurate, untimely, or otherwise fail to conform to the requirements set forth
in these Rights Offering Procedures and the instructions contained in the Subscription Form.
Debtors may, in the exercise of their sole discretion, provide notification to the Subscriber of such
defects or irregularities and permit such defects or irregularities to be waived, provided such
waiver is executed in writing, or otherwise timely cured. For the avoidance of doubt, Subscription
Agreements will be deemed not to have been received or accepted until all defects or irregularities
have been waived in writing or timely cured. Neither the Debtors nor the Requisite Commitment
Parties, nor Reorganized Debtors nor any of their respective employees, Affiliates, or professionals
shall incur any liability for giving, or failing to give, such notification or opportunity to cure.

       Before exercising any Subscription Rights, Eligible Unsecured Funded Debt Holders
should read the Disclosure Statement and the Plan for information relating to the Debtors


                                                 11
           Case 20-11218-MFW           Doc 3599-9      Filed 04/03/21      Page 13 of 16




and the risk factors to be considered.

       11.     Modification of Procedures

        The Debtors reserve the right to modify these Rights Offering Procedures, or adopt
additional procedures consistent with these Rights Offering Procedures, to effectuate the Rights
Offering and to issue the Rights Offering Shares (subject to consultation with and the consent of
the Requisite Commitment Parties, which consent shall not be unreasonably withheld); provided,
however, that the Debtors shall provide written notice, including by electronic mail, to each Holder
of an Allowed Unsecured Funded Debt Claim of any material modification to these Rights
Offering Procedures made after the Subscription Commencement Date. In so doing, the Debtors
may execute and enter into agreements and take further action that the Debtors determine in good
faith are necessary and appropriate to effectuate and implement the Rights Offering and the
issuance of the Rights Offering Shares. Nothing in this paragraph shall be construed so as to permit
the Debtors to modify the terms of any executed and delivered Subscription Agreement without
the reasonable consent of the Eligible Unsecured Funded Debt Holder party thereto.

        Notwithstanding anything to the contrary herein, if any Equity Commitment Party is unable
to comply with any of the technical requirements hereunder (e.g., processing and delivering
underlying Unsecured Notes through ATOP), the Debtors shall work in good faith to modify these
procedures to ensure such Equity Commitment Party can subscribe for all of the Subscription
Rights issued to it in accordance with the EPCA, including, by way of example and not limitation,
permitting such Equity Commitment Party to demonstrate ownership of Unsecured Notes via
medallion signature from a custodian and/or certification from such Equity Commitment Party.

        The Debtors shall undertake reasonable procedures to confirm that each participant in the
Rights Offering is in fact an Eligible Unsecured Funded Debt Holder, including, but not limited
to, requiring additional certifications by such participant to that effect and other diligence measures
as the Debtors deem reasonably necessary.

        All calculations, including, to the extent applicable, the calculation of (i) the value of any
Eligible Unsecured Funded Debt Holder’s Allowed Claims for the purposes of the Rights Offering
and (ii) any Eligible Unsecured Funded Debt Holder’s Rights Offering Shares, shall be made in
good faith by the Debtor and in each case in accordance with any Claim amounts included in the
Plan, and any disputes regarding such calculations shall be subject to a final and binding
determination by the Bankruptcy Court.

       12.     Inquiries And Transmittal of Documents; Subscription Agent

       The Rights Offering Instructions attached hereto should be read carefully and strictly
followed by the Eligible Unsecured Funded Debt Holders.

        Questions relating to the Rights Offering should be directed to the Subscription Agent toll
free at the following telephone numbers: (877) 428-4661 (domestic telephone number) or (929)
955-3421 (international telephone number) or via e-mail at Hertzsubscription@primeclerk.com.

       The risk of non-delivery of all documents and payments to the Subscription Agent is on

                                                  12
          Case 20-11218-MFW           Doc 3599-9      Filed 04/03/21     Page 14 of 16




the Eligible Unsecured Funded Debt Holder electing to exercise its Subscription Rights and not
the Debtors or the Subscription Agent.

       13.     Failure to Exercise Subscription Rights

        Rights Offering Shares that are not exercised will be relinquished on the Subscription
Expiration Deadline. If, on or prior to the Subscription Expiration Deadline, the Subscription
Agent for any reason does not receive from an Eligible Unsecured Funded Debt Holder a duly
completed applicable Subscription Form (with accompanying IRS Form W-9 or appropriate IRS
Form W-8, as applicable, and any other documentation required by these procedures), such
Eligible Unsecured Funded Debt Holder shall be deemed to have irrevocably relinquished and
waived its right to participate in the Rights Offering in respect of Eligible Holder Securities. Any
attempt to exercise Subscription Rights after the Subscription Expiration Deadline in respect of
Unsecured Funded Debt Claims shall be null and void and the Company shall not be obligated to
honor any such purported exercise received by the Subscription Agent after the Subscription
Expiration Deadline regardless of when the documents relating thereto were sent. The method of
delivery of the applicable Subscription Form and any other required documents is at each Eligible
Unsecured Funded Debt Holder’s option and sole risk, and delivery will be considered made only
when actually received by the Subscription Agent. If delivery is by mail, registered mail with
return receipt requested, properly insured, is encouraged and strongly recommended. In all cases,
you should allow sufficient time to ensure timely delivery by the Subscription Expiration Deadline.




                                                13
          Case 20-11218-MFW         Doc 3599-9      Filed 04/03/21     Page 15 of 16




                            HERTZ GLOBAL HOLDINGS, INC.

RIGHTS OFFERING INSTRUCTIONS FOR ELIGIBLE UNSECURED FUNDED DEBT
                           HOLDERS

Terms used and not defined herein or in the Subscription Agreement shall have the meaning
assigned to them in the Plan.

To elect to participate in the Rights Offering, you must follow the instructions set out below:

1.     Insert the principal amount of the Allowed Unsecured Funded Debt Claims that you held
       as of the Record Date or the ATOP Date, as applicable, in Item 1A-H of your Subscription
       Form, as applicable.

2.     Complete the calculation in Items 2(a)(i)-(viii) of your Subscription Form, as applicable,
       which calculates the maximum number of Rights Offering Shares available for you to
       purchase. Such amount must be rounded down to the nearest whole number.

3.     Complete the calculation in Items 2(b)(i)-(viii) of your Subscription Form, as applicable,
       which calculates the Aggregate Purchase Price for the Rights Offering Shares that you elect
       to purchase.

4.     Confirm whether you are a Equity Commitment Party pursuant to the representation in
       Item 3 of your Subscription Form.

5.     Confirm whether you are an Eligible Unsecured Funded Debt Holder pursuant to the
       representation in Item 4 of your Subscription Form.

6.     Read and complete all information including payment instructions, to the extent
       applicable, refund information, and registration information in Items 5, 6 and 7 of your
       Subscription Form.

7.     Read, complete, and sign the certification in Item 9 of your Subscription Form.

8.     Tender/Block the underlying notes.

9.     Read and countersign the Subscription Agreement. Such execution shall indicate your
       acceptance and approval of the terms and conditions set forth therein.

10.    Read, complete, and sign an IRS Form W-9 if you are a U.S. person. If you are a non-
       U.S. person, read, complete, and sign an appropriate IRS Form W-8. These forms may be
       obtained from the IRS at its website: www.irs.gov.

11.    Read, complete, and sign the Investor Qualification Certification Form certifying your
       status as an Accredited Investor or Qualified Institutional Buyer, attached as Annex A to
       your Subscription Form. If you are a Holder of Unsecured Notes (that is not a registered


                                               14
            Case 20-11218-MFW         Doc 3599-9     Filed 04/03/21     Page 16 of 16




         holder) complete and return (or arrange with each Subscription Nominee, as applicable, to
         complete and return, as applicable) the Beneficial Holder Subscription Form, attached as
         Annex B to the Subscription Form.

      12. Return your signed Subscription Agreement and Subscription Form (with accompanying
          Annexes and Exhibits thereto) (and accompanying IRS Form W-9 or appropriate IRS Form
          W-8, as applicable, and Investor Qualification Certification Form), to the Subscription
          Agent prior to the Subscription Expiration Deadline either via email (in PDF or other
          standard format) to Hertzsubscription@primeclerk.com or to the following physical
          addresses via mail:


                   If by First Class Mail, Hand Delivery, or Overnight Mail:


                  THE HERTZ CORPORATION RIGHTS OFFERING PROCESSING
                                C/O PRIME CLERK, LLC
                              ONE GRAND CENTRAL PLACE
                                 60 EAST 42ND STREET
                                      SUITE 1440
                                 NEW YORK, NY 10165



13.      Arrange for full payment of the Aggregate Purchase Price by wire transfer of
         immediately available funds, calculated in accordance with Item 2b of your Subscription
         Form. An Eligible Unsecured Funded Debt Holder that is not a Equity Commitment Party
         should follow the payment instructions as provided in the Subscription Form. An Eligible
         Unsecured Funded Debt Holder that is a Equity Commitment Party should follow the
         payment instructions in the written notice delivered by the Debtors to the Equity
         Commitment Parties in accordance with the EPCA (the “Funding Notice”).

The Subscription Expiration Deadline is 5:00 p.m. New York City Time on [June 4], 2021.

Eligible Unsecured Funded Debt Holders that are not Equity Commitment Parties should
follow the delivery and payment instructions provided in the Subscription Form. Eligible
Unsecured Funded Debt Holders that are Equity Commitment Parties should follow the
payment instructions in the Funding Notice.
Eligible Unsecured Funded Debt Holders that are not Equity Commitment Parties must
deliver the appropriate funding directly to the Subscription Agent no later than the
Subscription Expiration Deadline. Eligible Unsecured Funded Debt Holders that are Equity
Commitment Parties must deliver the appropriate funding directly to the Subscription
Agent no later than the Escrow Account Funding Date.




                                                15
